PER CURIAM.
Joseph Bowler appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000), complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bowler v. Braxton, No. CA-03-652-7 (W.D.Va. Dec. 3, 2003). We note that this is Bowler’s third “strike” for purposes of the Prison Litigation Reform Act. See Bowler v. Young, No. CA-03-148 (W.D.Va. Mar. 6, 2003), appeal dismissed, 77 Fed.Appx. 182 (4th Cir.2003) (unpublished); Bowler v. Young, No. CA-03-231 (W.D.Va. Apr. 7, 2003), appeal dismissed, 77 Fed.Appx. 182 (4th Cir.2003) (unpublished). Accordingly, Bowler may not file any new civil action without prepayment of the full filing fee unless he shows he is “under imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED